 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbbott House, Inc. and District Council 1707, Com-munity and Social Agency Employees Union,AFSCME, AFL-CIO. Case 2-CA-1974318 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 9 April 1984 Administrative Law JudgeSteven Davis issued the attached decision TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed limited cross-excep-tions and a supporting brief The Respondent alsofiled an answering brief to the General Counsel'sexceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed1 In sec III par 2, of his decision, the judge Incorrectly found that 29June 1983 rather than 30 June 1983 was the day preceding the first dayof the new contract term but he correctly concluded that 1 May 1983was the last day on which notice would forestall automatic renewal ofthe contractDECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge Pursuantto a charge filed on June 30, 1983, by District Council1707, Community and Social Agency Employees Union,AFSCME, AFL-CIO (Union), a complaint was issuedby Region 2 of the Nation Labor Relations Board onAugust 31, 1983, against Abbott House, Inc (Respond-ent) The complaint alleges that Respondent refused tobargain with the Union regarding a renewal collective-bargaining agreement in violation of Section 8(a)(5) and(1) and Section 8(d) of the ActRespondent's answer denied the material allegations ofthe complaint and a hearing was held before me in NewYork City on January 10 and 14, 1984On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by all parties, I make the followingFINDINGS OF FACTI JURISDICTIONRespondent, a New York not-for-profit corporation,having an office and place of business in Irvington, NewYork, has been engaged as an agency providing socialservices including child-care services and placement Re-spondent annually derives gross revenues in excess of$500,000 from its operations, and also annually purchasesand receives supplies including food, clothing, automo-biles, and medical supplies valued in excess of $50,000 di-rectly from suppliers located outside New York StateRespondent admits and I find that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act, and that the Union is a labor or-ganization within the meaning of Section 2(5) of the ActIi THE ALLEGED UNFAIR LABOR PRACTICESA The FactsIn 1971, the Union was certified as the exclusive col-lective-bargaining representative of the Respondent'stechnical employeesThe parties' first collective-bargaining agreement, exe-cuted in September 1972, ran for 2 years, from January1, 1972, to December 31, 1973 The contract containedthe following language in article XXIV "duration ofagreement and renewal"This Agreement shall become effective on January1, 1972, and shall continue in effect until December31, 1973 Thereafter, this Agreement shall be auto-matically renewed from year to year for one (1)year periods unless either party gives written noticeto the other party by registered mail at least sixty(60) days prior to December 31, 1973, or any annualrenewal period thereafter, of its desire to amend orterminate this Agreement In the event that thenotice of desire to amend is so given, the Agree-ment shall not be terminated on the 31st day of De-cember 1973 immediately following the giving ofsuch notice, but shall continue in effect until suchtime as Agreement is reached between the parties asto an amended Agreement, or either party givesnotice to the other party that it desires to terminatethis AgreementThereafter, the parties executed another 2-year collec-tive-bargaining agreement in May 1974, effective fromJanuary 1, 1974, to December 31, 1975 The "duration ofagreement and renewal" clause was identical to that con-tained in the prior agreement except that it set forth thenew effective and termination datesAfter the expiration of that agreement, the parties con-tinued to honor its terms, with minor amendments in1976 and 1977In the summer of 1981, Union Representative JamesKennedy was assigned to represent the employees of theEmployer Inasmuch as there had been no written con-tract since 1975, Kennedy examined the Union's file con-taining various documents including letters and corre-272 NLRB No 16 ABBOTT HOUSE, INC79spondence and wrote and prepared a document whichthe parties agreed represented their collective-bargainingrelationship from July 1, 1978, to June 30, 1979 Thisdocument, prepared in 1981, is a complete collective-bar-gaining agreement It was never signed but it representsthe agreement of the parties, which terms and conditionswere maintained, notwithstanding that certain grievanceswere filedThe "duration of agreement and renewal" clause•arti-cle XXII statesThis Agreement shall become effective on July 1,1978, and shall continue in effect unti June 30, 1979Thereafter, this Agreement shall be automaticallyrenewed from year to year for one (1) year periodsunless either party gives written notice to the otherparty by registered mail at least sixty (60) days priorto June 30, 1979, or any annual renewal periodthereafter, of its desire to amend or terminate thisAgreement In the event that the notice of desire toamend is so given, the Agreement shall not be ter-minated on the 30th day of June 1979, immediatelyfollowing the giving of such notice, but shall con-tinue in effect until such time as agreement isreached between the parties as to an amendedAgreement, or either party gives ten (10) daysnotice to the other party that it desires to terminatethis AgreementOn October 14, 1981, Union Representative Kennedysent Respondent's executive director Geoffrey Weinerproposed modifications to the agreementAt a negotiation session on January 20, 1982, agree-ment was reached on the terms of a new contract, sub-ject to ratification by the employees Kennedy drafted a"Stipulaton of Settlement" and submitted it to Respond-ent in MarchOn March 19 the employees rejected the proposedagreement reached by Respondent and the Union and,on March 30, Kennedy sent a letter to Respondent in-forming him of the rejection The letter also statedThe membership further unanimously voted toterminate the Collective Bargaining AgreementTherefore, in accordance with Article XXII Du-ration of Agreement and Renewal, we are servingnotice to Abbott House, Inc that this Union willterminate the Collective Bargaining Agreement ten(10) days after receipt of this noticeOn April 16, Kennedy recieved a letter at Respond-ent's premises which stated, inter aimIn view of your recent indication to us that yourUnion is considering a strike in the immediate futureat the Abbott House, please be advised that underthe terms of the parties' collective bargaining agree-ment, the required notice of your Unions' intent toamend or terminate the Agreement was not provid-ed to the Abbott House sixty (60) days prior toJune 30, 1981 Therefore, under the terms of thecontract, the Agreement is renewed and the nostrike obligation of the contract remains in effectConsequently, any work stoppage instituted by yourUnion would be in violation of the contracts' nostrike agreements and would be illegal 1Thereafter, negotiations were continued which result-ed in the execution of the stipulation of settlement onSeptember 29, 1982Because this case turns upon the interpretation to begiven to the stipulation of settlement, I have set forth infull the terms contained on the first pageStipulation of Settlement made this 29 day ofSept 1982, by and between ABBOTT HOUSE,INC and DISTRICT COUNCIL 1707, AFSCME,AFL-CIO and LOCAL 215 thereof (The Union)subject to ratification by the bargaining unit em-ployees and approval by the Abbott House Boardof DirectorsWHEREAS, Abbott House, Inc and the Unionare parties to an existing collective bargainingagreement, andWHEREAS, they have engaged in good faith ne-gotiations for a successor collective bargainingagreement ("successor agreement"),NOW, THEREFORE, in consideration of themutual promises and obligations herein containedAbbott House, Inc and the Union hereby agree asfollows Ti-e existing collective bargaining agree-ment shall be extended for an additional term as ex-pressly hereinafter modified1 The term of the successor agreement is for two(2) years, from July 1, 1981 to June 30, 1983, with awage and mileage reopener on July 1, 19822 Abbott House, Inc shall grant a five (5%) per-cent salary increase effective October 1, 1981 for allbargaining unit employees, employed prior to July1, 19813 Article XX Health and Welfare Benefits shall beamended to provide that Life Insurance shall be one(1) time the employees annual salary4 Article X Section 3 shall be amended to provideadditional severance pay to employees employedseven to ten (7-10) years 8 weeks salary, more thanten (10) years 10 weeks salary5 Article VIII Section 2 - Delete the word "inca-pacitating"6 Article VIII Section 4 - Employees shall accrueon a prorata basis four (4) days with pay per fiscalyear for personal business Time required for medi-cal and dental appointments is to be charged againstpersonal business days Time will not accruebeyond four (4) days or be carried over from yearto year7 Abbott House, Inc agrees that bargaining unitstaff will be permitted to use the "Family Room",for relief, breaks, etc8 Minimum wages shall be revised in accordancewith the schedule which is attached hereto asSchedule "A" (Article VI Wages)1 I need not resolve the dispute as to whether Kennedy told Respondent that 60 days notice was not required 80DECISIONS OF NATIONAL LABOR RELATIONS BOARD9 Prior to the opening of negotiation, AbbottHouse Board of Directors voted for certain changesin Vacation, Leaves of Absences, and Holidays Theseproposals are attached hereto as "Abbott HouseProposals"The remaining pages include provisions for a salary in-crease effective July 1, 1982, changes in vacation, leavesof absence and holidays, and the current salary schedulesand salary schedules effective July 1, 1981, and July 1,1982There was no discussion concerning an automatic re-newal clause in the negotiations leading to the signing ofthe stipulationNo formal collective-bargaining agreement was pre-pared subsequent to the execution of the stipulation ofsettlement although the parties agreed that one should beprepared 2On April 29, 1983, Kennedy sent a letter to Respond-ent in which he proposed negotiations for a contact toreplace the agreement which was due to expire on June30 The letter statedAs you know the present Collective BargainingAgreement between our Union and your Agencycovering your employees will expire on June 30,1983Effective as of such time, we propose that thecontract be modified in numerous respects, and thata new agreement be entered into containing theproposed modification which will follow under sep-arate cover shortlyWe offer to meet and confer with you for thepurpose of negotiating a new contract containingsuch modifications We would appreciate hearingfrom you as to a convenient time and place for sucha meetingWe are notifying the Federal Mediation and Con-ciliation Services and the New York State Board ofMediation by mailing them a copy hereofThe letter was received by Respondent on May 2On May 26, Respondent Official Weiner sent a letterto the Union which statedOn May 2, 1983 Abbott House received yourletter of April 29, 1983 which set forth your union'sdesire to amend or terminate the existing collectivebargaining agreement between Abbott House andyour unionPlease be advised that our counsel has advised usthat your April 29th letter fails to meet the requisitesixty (60) day notice provision which is clearlyspelled out in our contractAs you know, our existing collective bargainingcontract with your union extends through and ter-minates on June 30, 1983, unless the proper sixty(60) day notice of intent to amend or terminate isprovided As noted, your letter of April 29th wasreceived by Abbott House on May 2, 1983, which is2 There was conflicting evidence which I need not resolve, as towhether Respondent or the Union agreed to prepare the documentfifty-nine (59) days prior to the expiration of ourcollective bargaining agreement and thus does notconstitute timely notice as required by Article XXIIof our contract Consequently, because of yourunion's failure to give timely notice of its desire toamend or terminate the agreement, the contract hasautomatically renewed itself for another year, untilJune 30, 1984I remain available should you wish to discuss thesubject furtherThereafter, Respondent refused to bargain with theUnion, relying on its position as set forth in its May 26letter that the required 60 days notice was not timelysent by the Union and therefore Respondent regardedthe contract as being automatically renewed for 1 yearAnalysis and Discussion1 Positions of the partiesThe General Counsel and the Union argue that (a) thestipulation of settlement does not contain an automaticrenewal clause, (b) the stipulation's paragraph 1 provid-ing for a term of 2 years, with a wage and mileage re-opener replaces the duration of agreement and renewalprovision of the prior collective-bargaining agreement,(c) an automatic renewal clause may not be inferredwhere it does not exist and where the language of thecontract is clear and unambiguous, and (d) past practiceof the parties establishes that 60 days' notice had notbeen given and that Respondent, by continuing to nego-tiate with the Union, has waived the Union's failure togive such noticeIn addition, the Union argues that the Board has noauthority to interpret collective-bargaining agreements ina manner which would add an automatic renewal clauseto the contract Respondent's remedy, according to theUnion, should have been to grieve the Union's failure toprovide the proper 60 day notice The Union asserts thatby not timely grieving the alleged violation of the con-tract, Respondent may not now assert it as a defenseThe Union alternatively argues that if the contract re-quired 60 days' notice, such notice was given to Re-spondentRespondent argues that the stipulations of settlementincorporated the automatic renewal clause contained inthe parties' prior collective-bargaining contract, andtherefore since the agreed upon 60 days' notice was notgiven pursuant to such clause, the contract was automati-cally renewed for 1 year, and Respondent has not unlaw-fully refused to bargain with the UnionI agree with Respondent's position2 The inclusion of the automatic renewal clause inthe stipulation of settlementA The collective-bargaining agreementsThe evidence is clear that the automatic renewalclause contained in the 1978-1979 agreement was incor-porated in the stipulation of settlement The Stipulationprovides that "the existing collective bargaining agree- ABBOTT HOUSE, INC81ment shall be extended for an additional term as express-ly hereinafter modified." Moreover, Union representativeKennedy conceded that the 1978-1979 agreement wouldbe continued to be honored, subject to the changes con-tained in the stipulation.The General Counsel's and the Union's argument is,however, that one of the changes effected was the re-placement of the duration and renewal clause (art. XXII)of the 1978-1979 contract, which contained the automat-ic renewal clause, with paragraph 1 of the stipulation. Icannot agree. Paragraph 1 only changed the term of theagreement•its effective and terminaton dates. No otherchange was made in article XXII of the prior contract.In addition, it is apparent that the stipulation of settle-ment contained specific, express modifications to certainnamed articles of the prior contract. Article XXII wasnot one of the listed sections which was changed. By itsterms, the Stipulation is not a complete, self-containeddocument which enables the reader to discern all of itsprovisions. Rather, it requires reference to another agree-ment, the 1978-1979 contract, which is continued, sub-ject to the modifications set forth in the Stipulation.It is accordingly apparent, and I find, that the stipula-tion of settlement incorporated the automatic renewalclause provisions, with its 60-day notice requirements,contained in article XXII of the 1978-1979 collective-bargaining agreement.3B. Other Evidence'The Union asserts that consideration of parol evidenceis unwarranted inasmuch as the terms of the stipulationof settlement are clear and unambiguous. I agree, butfind, as set forth above, that the stipulation clearly incor-porates all of the 1978-1979 contract as modified by thestipulation.For the sake of completion, I will consider other evi-dence to determine the correct interpretation to be givento the documents. The Union claims that the interpreta-tion of collective-bargaining agreements is the role of thearbitrator•not the Board•and further asserts that Re-spondent's remedy should have been the filing of a griev-ance to protest the untimely notification I disagree withboth issues.The Board has long held that it has "jurisdiction to in-terpret collective-bargaining contracts where it is neces-sary to the resolution of unfair labor practice chargesunder the Act." Although evidence "outside the agree-ment cannot be introduced to vary its terms . . evidencemay be introduced for the purpose of ascertaining thecorrect interpretation of an agreement."Thus the existence of ambiguous contractual lan-guage warrants inquiry Into relevant bargaining his-3 Ted Hicks & Associates, 232 NLRB 712, 714 fn 5 (1977), enfd 572F 2d 1024 (5th Cir 1978)4 I do not rely on Respondent witnesses' testimony of what the under-standing of the parties was regarding the inclusion of the automatic re-newal clause in the stipulation of settlementa General Maintenance Service Co, 182 NLRB 819, 822 (1970), citingNLRB v C il C Plywood Carp, 385 U S 421 (1967) and NLRB v AcmeIndustrial Products Co., 385 U S 432 (1967)8 Inter-Lakes Engineering Ca, 217 NLRB 148, 149 (1975)tory in order to resolve latent ambiguities, and ac-cordingly, extrinsic evidence regarding full circum-stances of negotiations is properly considered to re-solve ambiguity.7In arguing that Respondent could have filed a griev-ance as to the untimely notification, the Union overlooksthe fact that It too could have filed a grievance 8 More-over, it was the Union which initiated this proceeding byfiling its charge.The other evidence establishes that it was the intent ofthe parties that automatic renewal clause be included inthe Stipulation of Settlement:(a)Each of the collective-bargaining agreements con-tained an automatic renewal clause which provided thatthe contract would be renewed for one year if at least 60days' notice was not given to amend or terminate theagreement.(b)On March 30, 1982, the Union relied on the dura-tion of agreement and renewal clause of the 1978-1979contract when it sent a letter to Respondent rejecting theproposed contract and informing it that "in accordancewith article XXII duration of agreement and renewal,we are serving notice . . . [to] terminate the collectivebargaining agreement ten (10) days after receipt of thisnotice." Thus, the Union at least on March 30, 1982, be-lieved that that clause was operative.It is readily apparent that the Union intended that arti-cle XXII of the 1978-1979 contract apply to its relationswith Respondent thereafter 9Respondent's April 16 reply to the Union's March 30letter informed the Union that 60 days' notice of anintent to amend or terminate the contract was not pro-vided and that therefore the agreement was automatical-ly renewed. Although Kennedy testified that he told Re-spondent Official Weiner that 60 days' notice was not re-quired," which testimony Weiner denied," it is undis-puted that thereafter during the negotiations which ledto the execution of the Stipulation of Settlement on Sep-tember 29, 1982, the subject of the automatic renewalclause was not raised or discussed at all, nor did theUnion seek its modification or elimination from articleXXII.Respondent may have waived its right to assert articleXXII by continuing to bargain with the Union after re-ciept of the untimely March 30, 1982 letter. However,Respondent did not thereafter waive its right to insistupon timely 60-day notice. Thus, as discussed infra, Re-spondent properly did not bargain with the Union afterreceipt of the untimely notice received on May 2, 1983.7 Timberland Packing Corp, 261 NLRB 174, 176 (1982)8 Dixie Sand ii Gravel Co, 231 NLRB 6, 7 (1977)9 I cannot believe Kennedy's testimony that the 10 day notice was In-cluded in the March 30 letter of some statutory notice requirement or be-cause of some general concern for the welfare of Respondent's clientsThe clear purpose of providing 10 days' notice as expressly stated in theletter was to conform with the requirements of art XXII of the parties'contract1† Kennedy's testimony was corroborated by Union chairpersonRobert Felton.1' I need not resolve that dispute 82DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The Union's failure to provide 60 days' noticeThe plain language of article XXII of the 1978-1979agreement provides that "this agreement shall continuein effect until June 30, 1979. Thereafter, this agreementshall be automatically renewed from year to year for one(1) year periods unless either party gives written noticeto the other party . . at least sixty (60) days prior toJune 30, 1979, or any annual renewal period . . . of itsdesire to amend or terminate this Agreement."The parties' Stipulation of Settlement was therefore ef-fective until June 30, 1983. Following the analysis inKoenig Bros.,'2 in which the contract's language was vir-tually identical to this case, the termination date•theday preceding the first day of the new contract term,was June 29, 1983. Including that day on which the auto-matic renewal clause became operative was May 1, 1983.The last day on which notice to forestall automatic re-newal could be effective was May 1, 1983." As noticewas not recieved on or before May 1, 1983, the contractwas automatically renewed.I reject the Union's reliance on Ohio Oil Co.," thatnotice received on the 60th day is sufficient, and that agiven day should be included rather than excluded in thecomputation of the time period. That case involved theinterpretation of Section 8(d) of the Act and not the pro-visions of an automatic renewal clause. Moreover, the in-clusion by the parties here of a requirement that at least60 days' notice must be given, according to the analysisfollowed in Koenig Bros., and most recently in TaftBroadcasting Co.," the full 60-day notice is necessary inorder to forestall the operation of the contract's automat-ic renewal clauseI find no mitigating circumstances which would war-rant disregarding the untimely notice. Thus, there wasno evidence of delay in postal delivery time or other fac-tors which were outisde the control fo the Union, caus-ing late delivery of the notice.12 108 NLRB 304 (1954)13 The date of receipt of the notice and not the date of mailing con-trols the determination of whether the notice was timely Koenig Bros.,supra14 91 NLRB 759 (1950)11 264 NLRB 185, 198 (1982)Accordingly, inasmuch as the Board has strictly con-strued provisions which forestall automatic renewalclauses," I find and conclude that the Union has failedto provide Respondent with the required 60 days' notice,and that therefore the parties' collective-bargainingagreement, specifically the 1978-1979 agreement asmodified by the stipulation of settlement was automati-cally renewed for 1 year.I therefore conclude that Respondent has not unlaw-fully refused to bargain with the Union.CONCLUSIONS OF LAW1. Abbott House, Inc. is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2 District Council 1707, Community and SocialAgency Emloyees Union, AFSCME, AFL-CIO is alabor organization within the meaning of Section 2(5) ofthe Act.3.The collective-bargaining agreement between Re-spondent and the Union executed on September 29, 1982,automatically renewed itself on June 30, 1983, the Unionhaving failed to give timely 60-day notice of its desire toamend or terminate as required by the contract.4.Respondent has not engaged in an unfair labor prac-tice by its refusal to meet and bargain with the Unionconcerning the terms of a new collective bargainingagreement.5.Respondent has not engaged in the violations of theAct as alleged in the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed17ORDERThe complaint herein is dismissed in its entirety.16 Sawyer Stores, 190 NLRB 651, 652 (1971)" If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses